Case 6:19-cr-00241-RBD-DCI Document 87 Filed 09/03/20 Page 1 of 3 PageID 769
              Case: 20-13171 Date Filed: 09/03/2020 Page: 1 of 1


                         UNITED STATES COURT OF APPEALS
                            FOR THE ELEVENTH CIRCUIT
                            ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                          56 Forsyth Street, N.W.
                                          Atlanta, Georgia 30303


David J. Smith                                                                     For rules and forms visit
Clerk of Court                                                                     www.ca11.uscourts.gov


                                      September 03, 2020

Rosemary Cakmis
Federal Public Defender's Office
201 S ORANGE AVE STE 300
ORLANDO, FL 32801

Ali Kamalzadeh
Federal Public Defender's Office
201 S ORANGE AVE STE 300
ORLANDO, FL 32801

James T. Skuthan
Federal Public Defender's Office
201 S ORANGE AVE STE 300
ORLANDO, FL 32801

Appeal Number: 20-13171-D
Case Style: In re: Vince LaSane
District Court Docket No: 6:19-cr-00241-RBD-DCI

The enclosed order has been entered. No further action will be taken in this matter.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Scott O'Neal, D
Phone #: (404) 335-6189

Enclosure(s)

                                                              DIS-4 Multi-purpose dismissal letter
Case 6:19-cr-00241-RBD-DCI Document 87 Filed 09/03/20 Page 2 of 3 PageID 770
              Case: 20-13171 Date Filed: 09/03/2020 Page: 1 of 2


                        IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE ELEVENTH CIRCUIT



                                           No. 20-13171-D


In re: VINCE EDWARD LASANE,

                                                                                Petitioner.


                      On Petition for Writ of Mandamus to the United States
                         District Court for the Middle District of Florida



BEFORE: JORDAN, LUCK, and LAGOA, Circuit Judges.

BY THE COURT:

       Before the Court is a petition for a writ of mandamus to direct the district court to postpone

a criminal trial scheduled for September 8, 2020 due to COVID-19.

       Mandamus is available “only in drastic situations, when no other adequate means are

available to remedy a clear usurpation of power or abuse of discretion.” Jackson v. Motel 6

Multipurpose, Inc., 130 F.3d 999, 1004 (11th Cir. 1997). Writs of mandamus cannot be used as a

substitute for an appeal or to control decisions of the district court in discretionary matters. Id. The

petitioner has the burden of showing that he or she has no other avenue of relief, and that his or her

right to relief is clear and indisputable. See Mallard v. United States Dist. Court, 490 U.S. 296, 309

(1989). The Court reviews a denial of a motion to continue for abuse of discretion. United States v.

Baker, 432 F.3d 1189, 1248 (11th Cir. 2005).
Case 6:19-cr-00241-RBD-DCI Document 87 Filed 09/03/20 Page 3 of 3 PageID 771
              Case: 20-13171 Date Filed: 09/03/2020 Page: 2 of 2


       Although the petitioner’s arguments have some force, the applicable standard of review

drives our decision. We cannot say that the petitioner has shown that the district court clearly and

indisputably abused its discretion in denying his motion for a continuance. As a result, the

petition for a writ of mandamus is DENIED.




                                                 2
